Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 9/13/2021.
Currently, claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2021 and 2/8/2022 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fabricating Method of Semiconductor Device with Exposed Input/Output Pad in Recess.

Claim Objections
Claim 1 is objected to because of the following informalities: Due to established tense, the word “expose” in line 11 should be “exposes”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al. (US 2020/0286875).
Pertaining to claim 1, Nishida shows, with reference to FIG. 17, 18-A-C and 18F, a fabricating method of a semiconductor device, comprising: 
providing a temporary semiconductor structure (FIG. 17), wherein the temporary semiconductor structure comprises a temporary substrate (910) and a conductive layer (970), the temporary substrate has a first surface (top in FIG. 17 orientation), the conductive layer is disposed on the first surface of the temporary substrate, and the conductive layer comprises one or more first trace (974) (para. [0184], lines 1-9); 
forming a recess (RR) in the temporary semiconductor structure to form a first semiconductor structure and a first substrate, wherein the recess penetrates through the first substrate and exposes the one or more first trace (para. [0184], lines 10-12); and 
forming an input/output pad (985) in the recess and on the one or more first trace (para. [0184], lines 13-23; FIG. 18F).

Pertaining to claim 2, Nishida shows thinning a surface of the temporary substrate opposite to the first surface to form a second surface between providing the temporary semiconductor structure and forming the recess (para. [0180]; FIG. 18B).
Pertaining to claim 3, Nishida shows forming a first insulating layer (977) on the temporary substrate between providing the temporary semiconductor structure and forming the recess, wherein the first insulating layer has an opening exposing the temporary substrate (para. [0181], lines 1-4; FIG. 18C).
Pertaining to claim 4, Nishida shows the temporary semiconductor structure further comprises a temporary insulating layer (990) between the first surface of the temporary substrate and the conductive layer, and forming the recess comprises patterning the temporary insulating layer to form a second insulating layer (para. [0181], lines 9-13; FIG. 18C).
Pertaining to claim 5, Nishida shows a thickness of the input/output pad is less than a thickness of the second insulating layer (FIG. 18F).
Pertaining to claim 6, Nishida shows forming the input/output pad comprises: depositing a conductive material layer on the first insulating layer, a sidewall of the recess, and the one or more first trace (deposition may be isotropic – para. [0184], lines 13-15); and removing a part of the conductive material layer on the first insulating layer and a sidewall of the recess (para. [0184], lines 16-23; FIG. 18F).
Pertaining to claim 7, Nishida shows the input/output pad is directly formed on the one or more first trace (FIG. 18F).
Pertaining to claim 8, Nishida shows providing the temporary semiconductor structure comprises providing a second semiconductor structure (comprising substrate 310 through interconnect structure 370/390) bonded to the temporary semiconductor structure (FIG. 18A).
Pertaining to claim 9, Nishida shows the second semiconductor structure comprises a second substrate (310) and a plurality of NAND strings (para. [0077], lines 17-21), and the NAND strings are disposed between the conductive layer and the second substrate (FIG. 18F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896